
	
		III
		109th CONGRESS
		2d Session
		S. RES. 484
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2006
			Mr. McConnell (for
			 himself, Mr. Brownback,
			 Mrs. Feinstein, Mr. Leahy, Mr.
			 Lautenberg, Mr. Frist,
			 Mr. Obama, Mr.
			 McCain, Mr. Lieberman, and
			 Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  condemning the military junta in Burma for its recent campaign of terror
		  against ethnic minorities and calling on the United Nations Security Council to
		  adopt immediately a binding, non-punitive resolution on Burma.
	
	
		Whereas the regime in Burma, the State Peace and
			 Development Council (SPDC), reportedly threatened to abolish the pro-democracy
			 National League for Democracy;
		Whereas recent reports indicate that the SPDC escalated
			 its brutal campaign against ethnic groups in November 2005;
		Whereas reports indicate that the military operation has
			 resulted in approximately 13,000 new internally displaced persons in
			 Burma;
		Whereas reports estimate that approximately 540,000 people
			 are now internally displaced within Burma, the most serious internal
			 displacement crisis in Asia;
		Whereas the Thailand Burma Border Consortium reports that
			 the military junta in Burma has destroyed, relocated, or forced the abandonment
			 of approximately 2,800 villages in eastern Burma over the past 10 years;
		Whereas refugees continue to pour across Burma’s
			 borders;
		Whereas those forced to flee their homes in Burma are
			 increasingly vulnerable, and the humanitarian situation grows more dire as the
			 rainy season approaches;
		Whereas the United Nations Security Council was briefed on
			 the human rights situation in Burma for the first time ever in December
			 2005;
		Whereas United Nations Secretary-General Kofi Annan and
			 Under-Secretary-General for Political Affairs Ibrahim Gambari acknowledged the
			 seriousness of the problems in Burma, and the Secretary-General's office
			 suggested the first-ever course of action on Burma at the United Nations
			 Security Council at the December 2005 briefing;
		Whereas numerous efforts outside the United Nations
			 Security Council to secure reform in Burma, including 28 consecutive
			 non-binding resolutions of the United Nations General Assembly and United
			 Nations Commission on Human Rights, have failed to bring about change;
		Whereas there is ample precedent in the United Nations
			 Security Council for action on Burma; and
		Whereas Daw Aung San Suu Kyi remains the world’s only
			 incarcerated Nobel Peace Prize recipient: Now, therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)to condemn the
			 military junta in Burma for its recent campaign of terror against ethnic
			 minorities;
			(2)to call on the
			 United States and other democracies to continue to work with the Association of
			 South East Asian Nations to promote democracy, human rights, and justice in
			 Burma; and
			(3)to call on the
			 United States to lead an effort at the United Nations Security Council to pass
			 immediately a binding, non-punitive resolution calling for the immediate and
			 unconditional release of Daw Aung San Suu Kyi and all other prisoners of
			 conscience in Burma, condemning these atrocities, and supporting democracy,
			 human rights, and justice in Burma.
			
